Taylor, Chief-Justice,
delivered ihe opinion of the Court.
The purpose for which the registered copy of the deed, from James Smith, to the Defendant, was offered in evi-dente, was to shew tiiat the latter claimed title to the w' ole land, and that the agreement, under winds he entered, had expired, if he did not claim under that deed, injustice was done him by its admission; if he did so claim, it tended to the right decision of the questions in dispute. The only advantage iso could gain, by having no!ice to produce the deed, was, that he might come prepared with evidence to repel the inferences which might be drawn from the deed. But, as upon a motion for a new trial, he refused to deny that he claimed under the deed, it warrants a strong presumption that he did j and, therefore, (without giving an opinion as to the admission of the copy) as it does not appear that any injustice has been done by the verdict, the motion for a new trial must be overruled.